Case 2:19-cr-00008-P.]P Document 138 Filed 01/28/19 Page 1 of 3

|N THE UN|TED STATES D|STR|CT COURT
FOR THE WESTERN D|STR|CT OF PENNSYLVAN|A

UN|TED STATES OF Al\/lER|CA )
)
v. ) CRll\/llNAL NO. 19-08
) Judge Phipps
HAROLD NOVlCK )
ORDER

AND Now, this ZST" day iaan pmm/g ,2019, upon
consideration of the foregoing l\/lotion for Order Authorizing Defendant’s Use of
Laptop at the Allegheny County Jail, it is hereby ORDERED, ADJUDGED AND
DECREED that said motion be and the same hereby is, GRANTED.

lT lS FURTHER ORDERED that the Federal Public Defender shall reproduce
copies of the Rule 16 recordings as necessary to load said materials onto a |aptop
computer, and/or related equipment The Federal Public Defender shall load such
application software as is necessary for inspecting and/or reviewing the Rule 16
materials, but no internet access, electronic mail, gaming or other application software
may be placed onto said computers. The Rule 16 materials to be reproduced and
loaded onto the computer held by the Allegheny County Jail are compact discs
containing documents, recordings of telephone calls, transcripts of telephone calls,
summaries and transcripts of electronic communications, Title lll Applications and

Authorizations, Search Warrant Applications, surveillance reports, surveillance

Case 2:19-cr-00008-P.]P Document 138 Filed 01/28/19 Page 2 of 3

photographs, and other materials provided to Harold Novick by the Government

pursuant to Ru|e 16 of the Federal Rules of Crimina| Procedure

After loading the discovery materials, the Federal Public Defender shall deliver
such computer and related equipment to the Al|egheny County Jail, which shall accept
custody of such equipment and materials so that Defendant, Harold Novick, can have
direct access to certain discovery materials,

The computers and all related equipment are and shall remain property of the Federal

Public Defender and the Office of Defender Services, Administrative Office of the United
States Courts.

Further, a representative of the Federal Public Defender’s Office may be
admitted to the ACJ to train the detained Harold Novick in the operation and use of the
computers and any related equipment After training, upon request of Harold Novick,
ACJ shall release a computer containing the pre-loaded materials identified above to
Harold Novick for inspection of discovery materialsl Harold Novick may request a
computer as often as necessary to complete the review, but upon completion of each
inspection shall return the laptop to the custody of ACJ.

The ACJ may make reasonable rules and regulations governing Harold
Novick’s access to the computers, taking into consideration the volume of materials,
Harold Novick’s need to review the materials individually in a private area, ACJ’s
interest in maintaining security and order, and the importance of preserving the
equipment in good working order. To the extent practicable, Harold Novick shall be
provided advance notice of any rules and regulations governing their computer access

and use.

Case 2:19-cr-00008-P.]P Document 138 Filed 01/28/19 Page 3 of 3

lt is further ORDERED that use of said computer is authorized for the limited
purpose of allowing Harold Novick to review the discovery materials. No other
purpose is authorized request for use of the equipment and/or resources covered by
this order, and any data, metadata, records or other technological information
generated by a defendant’s use of the equipment or resources made available under
this Order is confidential and shall be protected against disclosure to the government

by the attorney work product doctrine. § Fed. R. Crim. Pro., Ru|e16(b)(2).

lt is further ORDERED that upon the earlier of: (a) completion of the above-
captioned proceedings or (b) release from detention of Harold Novick from the

ACJ, ACJ shall return the computer equipment to the Federal Public Defender.

By the Court:

J- /q/ P¢=f'pr .T Dl'n`pps

